Citation Nr: 1220424	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  08-19 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome.

2.  Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to December 1997.

This matter comes to the Board of Veterans Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied claims of entitlement to service connection for residuals, bunionectomy, right foot, irritable bowel syndrome, disability exhibited by female problems, and low back disability.  The Veteran filed a notice of disagreement dated in August 2007, and the RO issued a statement of the case dated in June 2008.  The Veteran filed a substantive appeal dated in June 2008.  

In July 2009, the RO granted entitlement to service connection for anal sphincter laxity, status post 4th degree episiotomy (claimed as female problems) and also granted service connection for residuals, bunionectomy, right foot.  This was a substantial grant of the benefit sought regarding these matters and they are not currently in appellate status.  


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, irritable bowel syndrome had its clinical onset in service. 

2.  A chronic low back disability did not have its clinical onset in service and is not otherwise related to active duty.  


CONCLUSIONS OF LAW

1.  Irritable bowel syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Chronic low back disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in June 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter notified the Veteran of the evidence and information necessary to substantiate the claims and informed the Veteran of her and VA's respective responsibilities in obtaining that evidence.  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, and VA and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been provided with a VA examination in connection with her claims.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

 The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claims adjudicated herein.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claims are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, such as arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that she is entitled to service connection for irritable bowel syndrome and a low back disability.

The service treatment records indicate that the Veteran was involved in a motor vehicle accident in 1992.  The records indicate that the Veteran was hit from behind and that she was seen on several occasions in September and October 1992 with complaints of low back pain and numbness in the left foot.  X-rays found no evidence of fracture or dislocation.  However, there was some straightening of the lumbar spine that was suggestive of spasm.  The Veteran was diagnosed with lumbar strain and back and neck strain status post motor vehicle accident.  A standard medical examination dated in November 1995 did not reflect any back or gastrointestinal disability.  In February 1997, the Veteran was seen for intermittent abdominal pain of the lower quadrant.  She was given an impression of irritable bowel syndrome.  In June 1997, the Veteran was diagnosed with probable irritable bowel syndrome.  The Veteran's service separation examination, dated in September 1997, showed neither irritable bowel syndrome nor a low back disability.  In addition, in the Veteran's Report of Medical History dated in September 1997, she reported frequent indigestions and stomach, or intestinal trouble.  It was added that she experienced stomach cramps and bloating related to irritable bowel syndrome and that this was treated conservatively with good results.  She specifically denied that she had or had had recurrent back pain.

After service, the Veteran has been seen and treated for both irritable bowel syndrome and low back pain.  X-rays of the Veteran's back dated in December 2002 indicated straitening of normal lordotic curvature and probably due to muscle spasm, mild to moderate disc space narrowing between L5-S1.  X-rays of the Veteran's back in March 2007 indicated mild to moderate narrowing of all the disc interspace, but no fractures.  An MRI dated in March 2007 found disc bulges at L4-5 and L5-S1 levels with mild-moderate left foraminal stenosis at these levels.  There was no central canal stenosis. 

The Veteran was afforded a VA examination dated in August 2008, and the examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran reported that she started having problems with irritable bowel syndrome in 1997.  The examiner noted that the Veteran was last given Bentyl in February 2005, and that there was no treatment with Bentyl from 1995 to 2005, and the Veteran reported no change in weight.  The Veteran reported occasional nausea, once a week, and no vomiting.  She indicated that she had constipation since she was in  the military, and that she had hard stools every three to four days and diarrhea once a month.  The constipation was associated with lower abdominal pain.  The Veteran indicated that this would occur four times per week with a pain level of 7/10 lasting two to three hours.  She also described distressing abdominal cramping prior to and after a bowel movement, also with pain in the 7/10 level.  The examiner noted that there was no record of irritable bowel syndrome other than in 1997 up until 2005.  

The Veteran reported that she had back pain since 1992 after a motor vehicle accident.  The Veteran reported that she took care of her low back pain herself and the examiner noted that there was no indication of her being followed for this.  The examiner also noted that, on her separation physical, the Veteran stated that she had no pain.  the Veteran reported that her pain became chronic in 2002.  The examiner noted that this was after she picked up something heavy, a mattress.  The examiner found that a 1992 x-ray was normal and that x-rays starting in 2002 showed mild to moderate disc space narrowing between L5-S1 and straightening of the normal lordotic curve, probably due to muscle spasm.  The 2007 x-ray and MRI results, noted above, were also reported.  The Veteran's current symptoms were then recorded, including achy pain and some radiculopathy.  X-rays indicated degenerative disc disease L5-S1.  After examination, the Veteran was diagnosed with irritable bowel syndrome and moderate degenerative changes of the lumbar spine.  With respect to whether these conditions are related to her military service, the examiner stated that the Veteran was treated two times for irritable bowel syndrome on two different occasions and without continuity of treatment from 1997 to 2005.  He opined that it was less likely than not that the irritable bowel syndrome was the same exact illness that she had while in the military without showing chronicity and continuity of care.  He found that it was less likely that her irritable bowel syndrome is related to military service.  With respect to the back condition, the examiner stated that the Veteran had acute lumbar strain and no mention of pain since 1992 until 2002.  The Veteran had normal x-rays in service, and abnormal x-rays in 2002 when she was indicated to have mild to moderate degenerative changes.  The examiner indicated that, in the absence of continuity and chronicity of care, he could not state that the Veteran's current lumbar pain is the same as that which occurred in 1992.  

Based on the foregoing, the Board finds that entitlement to service connection for low back disability with degenerative changes is not warranted in this case.  Here, the Veteran has been diagnosed with low back disability; however, the VA examination report dated in August 2008 specifically found that low back disability was not related to her military service.  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinions of the VA examiner in this case to be most persuasive, based as they were on an examination of the Veteran and her claims file.  

In addition, the Board notes that the Veteran has contended on her own behalf that low back disability is related to service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of the Veteran's low back disability is a complex medical question, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between low back disability and military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided her own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as she is not competent to opine on such a complex medical question.  The Board finds that the Veteran's contentions regarding her disabilities are outweighed by the medical evidence of record, specifically the opinion of the August 2008 VA examiner.  

To the extent the Veteran is claiming continuity of back symptoms since her treatment for low back pain in service, she is not a reliable historian.  On Reports of Medial History in 1995 and 1997, the Veteran specifically denied that she had or had had recurrent back pain.  In these same documents, she claimed several other physical maladies, but denied any back problems and none were found on examinations at the time.  The initial clinical findings of low back disability were several years after service with no accompanying history of onset in service.  Her current claim of continuity of symptoms contradicts her previous denials of low back pain in 1995 and 1997 and is not credible.  

Though the VA examiner concluded that irritable bowel syndrome in service was acute and did not represent chronic symptoms, the Veteran complained of continuous gastrointestinal symptoms at the time of service discharge and her claim of continuity of symptoms since service is not compromised by any evidence to the contrary.  Resolving all doubt in the Veteran's favor, the Board finds that current irritable bowel syndrome had its onset in service and that service connection is warranted.  


ORDER

Service connection for irritable bowel syndrome is allowed.

Service connection for a low back disability with degenerative changes is denied.




____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


